The defendant was charged by information with the crime of statutory rape. He was tried, convicted, and sentenced to twenty-five years' imprisonment in the state prison at San Quentin. The present appeal is from the judgment and order denying defendant's motion for a new trial. *Page 292 
While the evidence is contradictory in many respects and is not as satisfactory or convincing as might be desired, it cannot be said that it is not sufficient to sustain the judgment of conviction.
Defendant asserts that the court committed error in permitting the doctor who attended the prosecuting witness at the birth of the child resulting from the alleged acts of intercourse between her and the defendant, to testify to the manner of its delivery. This evidence was not elaborate, but was short and couched in technical terms; and we are unable to agree with the defendant that it contained anything that would tend in any way to arouse in the minds of the jurors a feeling of horror and indignation against the defendant. But even if the admission of this evidence may be said to be error, the court having later ordered it to be stricken out, and instructed the jury to disregard it, it will be presumed that the jury obeyed the instruction, and that thus the error, if any, was cured. (People v. Burke, 18 Cal.App. 72, 102, [122 P. 435].)
The defendant also complains that the court over his objection permitted the child of the prosecuting witness born only a short time before the trial to be exhibited to the jury. We think this evidence was admissible. Prior to charging the defendant with the crime the prosecutrix had filed a complaint against one Earl Platt, a mulatto or colored youth; and notwithstanding that at the trial she insisted that the defendant had had sexual intercourse with her and was the father of her child, she still maintained that Earl Platt had on three different occasions attempted to ravish her. Naturally under these circumstances some doubt would be created in the minds of the jurors as to whether the defendant or the colored youth was the guilty party. The child was light complexioned; and the jury's inspection of it was for the purpose of giving them an opportunity to compare its appearance with that of the defendant as an aid to determining the question of its paternity. The competency of this character of testimony finds authority in the case of People v. Richardson, 161 Cal. 552, 561, [120 P. 20].)
The judgment and order are affirmed. *Page 293